MANDER1NO, Justice
(dissenting).
I dissent. When property is condemned for highway purposes, the adjoining property owner is entitled, unless otherwise specified, to ingress and egress at the elevation *470level of the highway. The property owner is free to change the contour of his land, and to rely on the established road elevation. If this were not so, the elevation of the highway could be altered, effectively blocking ingress and egress and damaging the adjoining property owner more severely than contemplated when he received damages for the land taken for the highway.
In this case, ingress and egress to the property at the elevation level of the highway was interfered with by the construction of the pipeline. Had the pipeline been laid at the proper depth below the elevation of the roadway, there would have been no problem. The majority indicates that the pipeline was laid at the property depth. It was not! It was laid at an elevation level which interfered with appellee’s ingress and egress at the road elevation level.
Appellee’s change of the contour of his adjoining property is immaterial since all the appellee wanted was ingress and egress at the established road elevation level.
The decree of the trial court should be affirmed.